Citation Nr: 0303011	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 RO decision which denied 
service connection for a seizure disorder.  In February 2001, 
the Board remanded this matter for additional evidentiary 
development, which has since been completed.


FINDINGS OF FACT

Any current seizure disorder began many years after service 
and was not caused by any incident of service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marines Corp from 
May 1972 to May 1976.  A review of his service medical 
records revealed that he was injured while riding a 
motorcycle which was struck by an automobile in September 
1975.  He suffered a cerebral concussion and multiple 
fractures to his mandible and nasal areas.  He remained 
hospitalized for three weeks during which he underwent an 
open reduction of mandibular fracture with internal fixation 
of the mandible and maxilla.  A subsequent investigation 
determined that this accident was incurred while in the line 
of duty.  A physical examination, performed in December 1975, 
noted normal neurological findings.  Service medical records 
do not show a seizure disorder.

There are no post-service medical records of a seizure 
disorder until the late 1990s.

In June 1999, the veteran filed a claim seeking service 
connection for a seizure disorder, which he claimed was due 
to the head injury in the service motorcycle accident.

VA outpatient treatment reports dated from 1998 to 2002 noted 
treatment for a seizure disorder.  A July 1998 treatment 
report noted the veteran reported complaints of blurry 
vision, dizziness, and feeling fuzzy.  There was a diagnosis 
of hypertension.  A treatment report in July 1998 noted the 
veteran gave a history of a seizure in January 1998.  
Diagnoses included hypertension and a seizure disorder.  He 
was taking anti-seizure medication.  A February 1999 
treatment report noted the veteran gave a history of a 
seizure in November or December 1998.  He said he did 
breathing exercises to try to control the problem.  He 
continued to take anti-seizure medication.  He reported he 
worked sporadic hours and may have missed some of his 
medicines.  A March 1999 treatment report noted the veteran 
gave a history of a mild seizure at work two months earlier.  
He related he worked different hours and was not always 
compliant with his medicines.  

In April 2001, the RO sent correspondence to the veteran 
requesting identifying information on all prior treatment he 
had received for a seizure disorder.  

In August 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.

Medical treatment records, dated from 1999 to 2001, show 
treatment for mental problems through the South Carolina 
Mental Health Department.  A January 2000 treatment report 
noted the veteran gave a history of a seizure disorder, 
without any seizure activity in two years, and he continued 
to take anti-seizure medication.  He gave a history of a 
motorcycle accident in 1975 in which he had a head injury, 
and he also reported a truck accident in 1977 in which he 
sustained major injuries to the abdomen, pelvis, chest, and 
head and remained hospitalized for two to three months.  He 
indicated that he began to have problems with increased panic 
attacks and insomnia in November 2000.  Diagnoses included 
cyclothymic disorder, alcohol abuse by history, and mixed 
personality disorder.  

In February 2002, a VA neurological examination was 
conducted.  The veteran's claims folder was reviewed by the 
VA examiner.  The report noted the veteran's history of an 
in-service motorcycle injury.  He gave a history of shaking 
spells beginning in 1997 or 1998.  He was treated for a time 
with anti-epileptic drugs which he failed to take as 
prescribed.  Neurological examination revealed no abnormality 
of mental status, cranial nerves, motor system or reflexes.  
The VA physician concluded with his impression that the 
veteran probably did not have seizures but rather had anxiety 
attacks.

VA treatment records show that in February 2002 an EEG was 
performed and the findings were abnormal on the basis of left 
fronto-temporal dysrhythmia.  Records in March 2002 note a 
question of a seizure disorder, and there were also diagnoses 
of major depression and hypertension.  It was noted that the 
veteran's history suggests some control over tremors which 
was inconsistent with a seizure disorder, although the EEG 
was not inconsistent with left temporal lobe epilepsy.  A 
computerized tomography (CT) scan in April 2002 revealed an 
impression of an area of decreased attenuation in the low 
right frontal lobe with some enhancement which could 
represent a recent infarct although other possibilities could 
not be excluded.  

II.  Analysis

The veteran claims service connection for a seizure disorder.  
He contends that this condition is the result of a head 
injury in a service motorcycle accident.  Through 
correspondence, the rating decision, the statement of the 
case, supplemental statements of the case, and a Board 
remand, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of him and the VA for providing 
evidence.  Pertinent medical records identified by the 
veteran have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
epilepsy, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
The veteran's service medical records from his 1972-1976 
active duty show a head injury in a 1975 vehicle accident, 
but the service records show no seizure disorder in 
connection with that incident or at any other time in 
service.  There is no evidence of a seizure disorder during 
the presumptive year after service.  In fact, there is no 
evidence of a seizure disorder until 1998, over 20 years 
after service.  The veteran has also reported a truck 
accident with head injury shortly after service.  The 2002 VA 
examination questioned whether the veteran actually now has a 
seizure disorder, and other recent medical records also raise 
some questions as to diagnosis.  In any event, even assuming 
that the veteran now has a seizure disorder, it clearly began 
many years after service, and the medical evidence does not 
attribute such condition to the remote head injury during 
service.

While the veteran's contents that a current seizure disorder 
is related to head injury in the service motorcycle accident, 
he, as a layman, has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that any 
current seizure disorder began many years after active duty 
and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a seizure disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a seizure disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

